Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 20 July 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My most esteemed friend
Washington July 20th: 1804

I recieved yours of the fourth only two days since & cannot concieve the reason of your letters being so long on the road I scarcely ever get one under a fortnight your last I believe was owing to your not having sent it to the post office untill eight four days after it was written I know nothing that adds so cruelly to the bitterness of separation as a want of punctuality in writing—
Since my last we have heard of the dreadful fate of General Hamilton which seems to spread a general gloom his loss must be severely felt by his Country & friends and foes here unite in lamenting his death untimely death indeed my beloved friend the times are such I tremble to look forward and though you know my ambition I almost wish you were comfortably settled in your old profession free at least from the cares of Public life—
You have no doubt of heard of the Indians who are at this place two of them came here & sat an hour or two the day before yesterday they have visited most of the Ladies and are very polite & civil and remarkably handsome—the President has a Marquis in his Grounds and a guard stationed this is something quite new and has excited some wonder—
The Summer affects our Children considerably George has been quite unwell with a Bowel complaint is he is much better thought not perfectly recover’d John is much better & begins to gain flesh but the teeth are not yet through and it will be sometime ere he walks indeed I am not anxious that he should untill the two next months have elapsed—
Adieu my much loved friend. I am sorry to hear poor Shaw is suffering so severely tell him it is a sign he is growing rich and remember me to him kindly I enclose you Curtis’s Oration it is here very much admired believe me most affectionately yours,
L. C. Adams